 

 

;.usbs;{sDNY

DocUMENT

UNITED sTATEs DISTRI<:T coURT 'ELECTRONICALLY FILED y;
SOUTHERN DISTRICT oF NEW YORI< DOC #2

DATE FILED: 1024 9 Aié€%

 

 

 

 

 

 

 

JOSE MARTINEZ,
Petitioner, 18-Cv-8277 (JGK}

- against ~ MEMORANDUM OPINION
AND ORDER

 

UNITED STATES OF AMERICA,

Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioner filed a letter requesting that the Court
appoint counsel to aid him_with his petition for a writ of
habeas corpus. However, from the papers provided, the Court
cannot determine whether the necessary showing for appointment
of counsel has been met. The Court of Appeals for the Second
Circuit has articulated factors that should guide the Court's
discretion to appoint counsel to represent an indigent civil

litigant under 28 U.S.C. § 1915. See Hodge V. Police Officers,

 

002 F.Zd 58, 61-62 (2d Cir. 1986); Jackson v. Moscicki, No.

 

99cv2427, 2000 WL 511642, at *4 (S.D.N.Y. Apr. 27, 2000). For
the Court to order the appointment of counsel, the petitioner
must, as a threshold matter, demonstrate that his claim has
substance or a likelihood of success on the merits. §ee §§dge,
802 F.Zd at 60-61. Only then can the Court consider the other
factors appropriate to determination of whether counsel should

be appointed: “{petitioner’s] ability to obtain representation

 

 

independently, and his ability to handle the case without
assistance in the light of the required factual investigation,
the complexity of the legal issues, and the need for expertly
conducted crosseexamination to test veracity.” Cooper v. A.

Sargenti Co., lnc., 877 F.Zd 170, 172 (2d Cir. 1989). The

 

petitioner has not yet made such a showing.

The petitioner may seek assistance from the New York Legal
Aid Group Legal Clinic for Pro Se Litigants, which is located at
40 Centre Street, Room,LL22, New York, New York 10007, and is
open on weekdays from 20:00 am until 4:00 pm. The New York Legal
Aid Group can be reached by calling (212) 659#6190. The New York
Legal Aid Group can, as appropriate,r recommend other counsel for
the petitioner.

For the reasons explained above, the petitioner’s
application for the Court to appoint counsel is denied without
prejudice. The Clerk is directed to close the pending motion at
Docket Number 6.

SO ORDERED.

Dated: New York, New fork

october 12, 2018 /)/?/L /// //,LQ@Q,CF»

d`\John G. Koeltl
United States District Judge

